Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “assigning a ticket to the at least on standby passenger” it should be “assigning a ticket to the at least one standby passenger”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10 recites “transmit an notification” it should be “transmit a notification”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving booking data for a mode of transportation, wherein the booking data comprises passenger data and departure data for the mode of transportation; analyzing the passenger data to identify one or more passengers for the mode of transportation; obtaining location data associated with each of the one or more passengers; analyzing the location data to determine at least one potentially late passenger from the one or more passengers; and transmitting a notification to the at least one potentially late passenger based on the location data for the at least one potentially late passenger.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using a generic computer component. For example, “receiving”, “analyzing”, “obtaining”, “analyzing” and “transmitting” in the context of this claim encompasses the user to manually analyze passenger data, determine location of the passenger and transmitting a notification to the user for potentially being late. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “computer readable medium” to perform the above recited steps. The computer elements recited at a high-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 18 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, 11-17 and 19-20, further describe the identified abstract idea. In addition, the limitations of claims 2-8, 11-17 and 19-20 define how the location of the passenger is analyzed and determining if the passenger will be late which further describes the abstract idea. The generic computer component of claim 9 (user device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costas et. al referred herein as Costas (U.S. Patent Application Publication No. 2018/0285782).

As to claims 1, 10 and 18, Stone teaches a method, system and computer program product comprising:
receiving booking data for a mode of transportation, wherein the booking data comprises passenger data and departure data for the mode of transportation; (para 31, 45 and fig. 3 item 304, “airline data server 120 and obtains updated information regarding the itinerary of the passenger to be collected in data storage unit 108. The itinerary may include the passenger name or other identifying information, the time and 
analyzing the passenger data to identify one or more passengers for the mode of transportation; (para 45 “the next step is identifying whether the user is a valid passenger for a departing flight (operation 304).”)
obtaining location data associated with each of the one or more passengers; (para 47 and fig. 3 item 308, “passenger location information is obtained from the electronic device 102 (operation 308). The passenger may provide his approximate location manually as an input. Alternatively, his electronic device 102 may automatically provide the location via GPS or triangulation of signal strength among other suitable techniques.”)
analyzing the location data to determine at least one potentially late passenger from the one or more passengers; (para 49 and 54, “A probability of the passenger missing the departing flight may be then computed. The probability is calculated using at least the passenger location, flight status information and the estimate time for the passenger to reach the boarding gate at the airport (operation 310).”, “the electronic device 102 sends location information (based on the position of the electronic device 102) to the system 100. The system 100 is able to estimate the time needed for the passenger to reach the designated boarding gate at the airport based on the location of the electronic device 102. Thus, the system 100, taking into account at least the departure time for the 
transmitting a notification to the at least one potentially late passenger based on the location data for the at least one potentially late passenger. (para 50, and fig. 3 item 312, “A notification 210 is sent to the electronic device 102 of the passenger based on the computed probability (operation 312). The notification 210 may also contain specific information about the current status of the departing flight and a request for the passenger to confirm whether he is unable to board the flight with his electronic device 102 via an acknowledgment (ACK) 212 message”)
As to claims 8, 17 and 20, Costas teaches the method, system and computer readable medium of claims 1, 10 and 18 as discussed above. 
Costas further teaches:
wherein the mode of transportation comprises an airplane. (para 45, “identifying whether the user is a valid passenger for a departing flight”)
As to claim 9, Costas teach the method of claim 1 as discussed above. 
Costas further teaches:
wherein the location data is obtained from a user device for each of the one or more passengers. (para 47 “his electronic device 102 may automatically provide the location via GPS or triangulation of signal strength among other suitable techniques.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Costas et. al referred herein as Costas (U.S. Patent Application Publication No. 2018/0285782) in view of Siegel et. al. referred herein as Siegel (U.S. Patent Application Publication No. 2018/0322550).

As to claims 2, 11 and 19, Costas teaches all the limitations of claims 1, 10 and 18 as discussed above. 
Costas does not teach:
wherein the notification comprises an offer to sell a ticket for the at least one potentially late passenger.
However, Siegel teaches:
wherein the notification comprises an offer to sell a ticket for the at least one user.(para 190, “the ticket holder is incentivized to leave the venue and resell the ticket, step 500 may further include prompting the ticket holder to resell the ticket (step 501), which may for example, include a push notification message as shown in FIG. 11G. The method may then include receiving authorization to resell the ticket (step 502), which in turn may include selection of a price through the mobile app 302 (FIG. 11G), and then receiving notification that ticket holder has left venue (step 503),” para 192 “step 520 may include receiving a request for an available resale ticket (step 521), for example by sending information sufficient to process the resale from the mobile app 302 to the ticket transaction server 303, and then debiting the account of the late arrival ticket holder for the ticket (step 522), for example, through conventional debit or credit card processing techniques.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to offer the user to sell the associated ticket in Costas as taught by Siegel. Motivation to do so comes from the knowledge well known in the art that doing so would reduce departure delays.  

s 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Costas et. al referred herein as Costas (U.S. Patent Application Publication No. 2018/0285782) in view of Ahmed (U.S. Patent Application Publication No. 2012/0130727).

As to claims 3 and 12, Costas teaches all the limitations of claims 1 and 10 as discussed above. 
Costas does not teach:
analyzing the passenger data of the at least one potentially late passenger to determine a companion.
However, Ahmed teaches:
analyzing the passenger data of the at least one potentially late passenger to determine a companion.(para 58, “in some embodiments, a feature is provided by the application to have a notification sent automatically be the application by email, text message, or otherwise to a commuter's employer when the system detects that the commuter will arrive late.” “It may also be used to inform friends or family of the delay by using a prepopulated list of individuals to be notified of commuting delays. In other embodiments, a speed-trap feature may integrate with systems that collect real-time information from other users of speed traps at certain locations so that alerts may be provided to the commuter” a notification is sent to a list of users notifying the users that the traveler will be late wherein the users are identified using a prepopulated list associated with the traveler)

As to claims 4 and 13, Costas in view of Ahmed teach all the limitations of claims 3 and 12 as discussed above.
Costas further teaches:
analyzing the location data associated with the travel companion to determine an on-time arrival time for the travel companion.( para 20, “provide passengers with an estimate as to whether they will reach their boarding gate on time via their electronic devices based on their location and up-to-date reliable information regarding the departure time of their flights” the system monitor passenger’s locations in order to determine if the passengers will be on time or delayed)
As to claims 5 and 14, Costas in view of Ahmed teach all the limitations of claims 4 and 13 as discussed above. 
Costas does not teach:
transmitting a companion alert for the travel companion based on the location data for the at least one potentially late passenger.
However, Ahmed teaches:
transmitting a companion alert for the travel companion based on the location data for the at least one potentially late passenger. (para 58, “in some embodiments, a feature is provided by the application to have a notification sent automatically be the application by email, text message, or otherwise to a commuter's employer when the system 
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine if a commuter is associated with another commuter in Costas as taught by Ahmed. Motivation to do so comes from the knowledge well known in the art that doing so would reduce departure delays.

  Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costas et. al referred herein as Costas (U.S. Patent Application Publication No. 2018/0285782) in view of Ahmed (U.S. Patent Application Publication No. 2012/0130727), further in view of Ito et. al referred herein as Ito (U.S. Patent Application Publication No. 2019/0236852).

As to claims 6 and 15, Costas in view of Ahmed teach all the limitations of claims 4 and 13 as discussed above. 
Costas and Ahmed do not teach:
rescheduling the user based at least in part on the at least one potentially late ticket holder accepting an offer in the notification.

rescheduling the user based at least in part on the at least one potentially late ticket holder accepting an offer in the notification. (para 105, 106, 113 and 132, the system reschedules users after the late ticket holder accepts trading his/her ticket)   
It would have been obvious to one having skill in the art at the effective filling date of the invention to reschedule users based on late/canceled user tickets in Costas in view of Ahmed as taught by Ito. Motivation to do so comes from the knowledge well known in the art that doing so would reduce departure delays.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costas et. al referred herein as Costas (U.S. Patent Application Publication No. 2018/0285782) in view of Ito et. al referred herein as Ito (U.S. Patent Application Publication No. 2019/0236852).

As to claims 7 and 16, Costas teaches all the limitations of claims 1 and 10 as discussed above. 
Costas does not teach:
analyzing the ticket holder data to determine at least one standby user for the mode of transportation; 
assigning a ticket to the at least on standby user based at least in part on the at least one potentially late user accepting an offer in the notification.
However, Ito teaches: 

assigning a ticket to the at least on standby user based at least in part on the at least one potentially late user accepting an offer in the notification. (para 105, 106, 113 and 132, analyzing a list of canceled ticket holders and assigning the tickets to other users that are available to purchase)
It would have been obvious to one having skill in the art at the effective filling date of the invention to reschedule users based on late/canceled user tickets in Costas in view of Ahmed as taught by Ito. Motivation to do so comes from the knowledge well known in the art that doing so would reduce departure delays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628